The opinion of the court was delivered by
Smith, C. J.:
Upon examination of appellants’ motion for rehearing and modification, it appears that no argument was presented by the parties as to the extension of time to the defendants, appellants here, in the event the appeal was affirmed. The trial court in rendering judgment against the defendants gave them until May 6, 1955, to pay the full amount due under the contract and provided further, in the event said defendants paid said amount on or before *2said date, that plaintiff deliver to said defendants a warranty deed conveying to them the real estate covered by said contract between the parties as described in the petition of the plaintiff. This matter was not mentioned in our opinion filed on May 5, 1956.
In appellants’ motion they state since the date set by the trial court is past it would be only fair they be given the right to pay the amount due on the contract within a reasonable time. We find the request is a proper one, thus our former opinion is supplemented to this extent: the trial court is directed to extend the time for defendants to pay the full amount due under said contract to August 1, 1956. In all other respects the original opinion is adhered to.